Name: Commission Regulation (EEC) No 1426/91 of 30 May 1991 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 6 . 91 Official Journal of the European Communities No L 139/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1426/91 of 30 May 1991 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts (J), as last amended by Regulation (EEC) No 287/91 (4), and in particular Article 7 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (s), as last amended by Regulation (EEC) No 1338 /91 (6); Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) Np 3672/89 (8), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 22 to 28 May 1991 for the pound sterling lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to the United Kingdom in the cereals and sugar sectors ; whereas, pursuant to Article 8 of Regu ­ lation (EEC) No 3153 /85 , the monetary compensatory amounts applicable to the United Kingdom in the sectors concerned should be amended ; Whereas, pursuant to Article 6a of Regulation (EEC) No 1677/85, the agricultural conversion rate applicable to the United Kingdom in the pigmeat sector should be adjusted, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'United Kingdom' in parts 1 , 5 , 7 and 8 of Annex I is replaced by that in Annex I hereto. 2 . Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 3 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 May 1991 . For the Commission Ray MAC SHARRY Member ofthe Commission . o OJ No L 164, 24 . 6 . 1985, p . 6 . (J) OJ No L 201 , 31 . 7 . 1990, p . 9 . ( ») OJ No L 312, 18 . 11 . 1988, p. 16 . , (4) OJ No L 35, 7 . 2 . 1991 , p. 10 . o OJ No L 122 , 14 . 5 . 1990y p . 1 . C) OJ No L 132 , 27 . 5 . 1991 , p . 1 . O OJ No L 310, 21 . 11 . 1985, p . 4 . ( ¢) OJ No L 358 , 8 . 12 . 1989, p . 28 . No L 139/2 Official Journal of the European Communities 3 . 6 . 91 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90' 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 11-1 11-1 7285 7286 11-2 7287 11-1 11-1 7285 7286 3 . 6 . 91 Official Journal of the European Communities No L 139/3 \ Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 11-1 11-1 11-1 11-1 11-6 11-6 11-3 11-3 11-3 11-3 11-1 11-1 11-4 11-4 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 7295 0) V - 1 000 kg ­ - No L 139/4 Official Journal of the European Communities 3 . 6 . 91 || Positive l Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 . 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 11-4 11-4 11-5 11-5 11-4 11-4 11-4 11-4 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 (') 0 C) 0 (') O o 0 0 0 (0 o O (') 0 o 0 o (J) O 0  1 000 kg - 4,944 9,889 0,773 1,545 8,197 16,394 4,944 9,889 0,773 1,545 8,197 3 . 6. 91 Official Journal of the European Communities No L 139/5 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ ||  1 000 kg - I 2309 10 13 23-8 7631 0 16,394 2309 10 31 23-3 7624 II  23-3 7691 III  2309 10 33 23-9 7541 o  23-9 7542 0 4,944 23-9 7543 0 9,889 23-9 7544 C)  23-9 7545 0 0,773 23-9 7546 0 1,545 23-9 7547 0  23-9 7548 0 8,197 23-9 7549 0 16,394 23-9 7645 o  23-9 7646 0 4,944 I 23-9 7647 0 \ 9,889 23-9 7648 o  23-9 7649 0 0,773 23-9 7650 0 1,545 23-9 7651 o '  23-9 7652 (2) 8,197 23-9 7653 o 16,394 2309 10 51 23-4 7624 \  23-4 7692 l 2309 10 53 23-10 7541 0  23-10 7542 0 4,944 23-10 7543 (2) 9,889 I 23-10 7544 0  23-10 7545 0 0,773 23-10 7546 0 1,545 23-10 7547 0  23-10 7548 o 8,197 23-10 7549 0 16,394 23-10 7654 0  23-10 7655 o 4,944 23-10 7656 O 9,889 23-10 7657 0  I 23-10 7658 C) 0,773 23-10 7659 o 1,545 l 23-10 7660 o  23-10 7661 o 8,197 23-10 7662 0 16,394 2309 90 31 23-5 7624 \  23-5 7693 \  2309 90 33 23-11 7541 0  23-11 7542 0 4,944 I No L 139/6 Official Journal of the European Communities 3 . 6. 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I ||IIII - 1 000 kg ­ 2309 90 33 23-11 7543 0 9,889 23-11 7544 0  23-11 7545 o 0,773 23-11 7546 0 1,545 23-11 7547 0  23-11 7548 o 8,197 23-11 7549 0 16,394 23-11 7663 0  23-11 7664 0 4,944 23-11 7665 O 9,889 23-11 7666 o  23-11 7667 0 0,773 23-11 7668 O 1,545 23-11 7669 0  23-11 7670 0 8,197 l 23-11 7671 0 16,394 2309 90 41 23-6 7624 II  23-6 7694 ll  2309 90 43 23-12 7541 O  23-12 7542 0 4,944 23-12 7543 o 9,889 23-12 7544 o  23-12 7545 0 0,773 23-12 7546 C) 1,545 23-12 7547 0  23-12 7548 0 8,197 23-12' 7549 O 16,394 23-12 7672 o  23-12 7673 0 4,944 23-12 7674 0 9,889 23-12 7675 O  23-12 7676 0 0,773 23-12 7677 0 1,545 23-12 7678 0  23-12 7679 O 8,197 23-12 7680 o 16,394 2309 90 51 23-7 7624 \  23-7 7695  2309 90 53 23-13 7541 0  . 23-13 7542 o 4,944 23-13 7543 0 9,889 l 23-13 7544 o  23-13 7545 0 0,773 23-13 7546 0 1,545 23-13 7547 0  3 . 6. 91 Official Journal of the European Communities No L 139/7 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr  £ Irl I ||\ II - 1 000 kg - 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 O 0 0 o 0 0 o o 0 0 0 8,197 16,394 4,944 9,889 0,773 , 1,545 8,197 16,394 7 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. , (*) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. No L 139/8 Official Journal of the European Communities 3 . 6 . 91 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts II Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 11 0403 90 13 04-1 04-3 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-5 04-6 04-6 04-6 04-6 7058 7059 7074 7079 7222 7089 7089 7744 7098 7099 7114 7224 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7223 7098 7099 7114 7224  100 kg - a + e 4,099 2,553 4,099 d + f d + f a + c 2,553 a + c a+c a + c a + c a + c+f a + c a + c + f a+c a + c a + c a + c+f a+c+f a + c + f a + c a+c a + c a + c+f a + c+ f a + c+ f 2,553 4,099 2,553 a + c 3 . 6 . 91 Official Journal of the European Communities No L 139/9 || Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands FI Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7174 7178 7179 7189 7193 7194 7197 7198 7199 7214 7218 7219 7225 7280 7281 7226 7227  100 kg - a + c d + f a+c+f a+c+f a + c a + c a + c a+c+f a+c+f a + c+f a + c a + c a + c a + c a + c a + c a+c+f a+c+f a+c+f a+c+f a+c+f a+c+f 3,014 3,090 3,239 3,319 3,707 3,800 6,789 6,959 b x coef b X coef b x coef b b x coef 5,096 No L 139/ 10 Official Journal of the European Communities 3 . 6 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I - 100 kg ­ 0406 10 10 04-8 7228 l 5,819 04-8 7229 l 3,504 04-8 7230 \ I l 4,559 04-8 7231 I \ 1,593 04-8 7232 2,316 0406 10 90 04-8 7226 li  04-8 7228 II 5,819 04-8 7230 li 4,559 04-8 '7232 ll 2,316 0406 20 10 llII||l 1  0406 20 90 04-9 7233 Il 5,819 l 04-9 7234 II 7,890 0406 30 10 04-10 7235  04-10 7236 2,092 04-10 7237 I 3,069 04-10 7238 I 4,466 04-10 7239 I 5,296 0406 30 31 04-10 7235 I  04-10 7236 I 2,092 04-10 7237 l 3,069 04-10 7238 l 4,466 0406 30 39 04-10 7235 \  04-10 7238 l I 4,466 04-10 7239 l \ 5,296 0406 30 90 \ 5,296 0406 40 00 04-11 7240 I  04-11 7241 \ 5,508 0406 90 1 1 04-12 7242 l 4,559 04-12 7243  ' 04-12 7244 5,096 04-12 7245 5,819 04-12 7246 3,504 04-12 7247 4,559 0406 90 13 04-13 7248  04-13 7250 \ 6,810 0406 90 15 04-13 7248 l  l 04-13 7250 6,810 0406 90 17 04-13 7248  04-13 7249 4,559 04-13 7250 6,810 0406 90 19 I \  0406 90 21 04-14 7251  04-14 7252 6,240 0406 90 23 04-15 7254 \  04-15 7255 1 5,096 3 . 6. 91 Official Journal of the European Communities No L 139/ 11 CN code Table Additionalcode Notes / Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/' Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I I IlI - 100 kg ­ 0406 90 23 04-15 7256 \ 5,819 04-15 7257 \ 3,504 04-15 7258 I 4,559 0406 90 25 04-15 7254 \  04-15 7255 I 5,096 04-15 7256 \ 5,819 04-15 7257 l 3,504 04-15 7258 \ 4,559 , ' 0406 90 27 04-15 7254 \  \ 04-15 7255 \ 5,096 04-15 7256 5,819 04-15 7257 II 3,504 04-15 7258 Il 4,559 0406 90 29 04-15 7253 \  04-15 7^54 l  04-15 7255 5,096 04-15 7256 l 5,819  04-15 7257 3,504 04-15 7258 4,559 0406 90 31 04-15 7253  I 04-15 7254  04-15 7255 5,096 I 04-15 7256 5,819 04-15 7257 II 3,504 I 04-15 7258 II 4,559 0406 90 33 04-15 ' 7253 l  l 04-15 7254 l  l 04-15 7255 5,096 04-15 7256 l \ 5,819 04-15 7257 3,504 I 04-15 7258 . 4,559 0406 90 35 04-16 7259 Il  I 04-16 7274 Il 5,096 04-16 7277 Il 5,819 04-16 7278 li 3,504 04-16 7279 l I 4,559 0406 90 37 04-16 7259   04-16 7274 5,096 I 04-16 7277 5,819 04-16 7278 3,504 04-16 7279 4,559 0406 90 39 04-15 7254 l  04-15 7255 5,096 \ 04-15 7256 Il 5,819 l 04-15 7257 3,504 Official Journal of the European Communities 3 . 6 . 91No L 139/ 12 l Positive ........mm II Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 . 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 f J - 100 kg ­ 4,559 5,096 5,819 3,504 4,559 7,890 5,096 5,819 3,504 4,559 5,096 5,819 3,504 4,559 5,096 5,819 3,504 4,559 5,096 5,819 3,504 4,559 5,096 5,819 3,504 4,559 5,096 5,819 3,504 4,559 5,096 5,819 3,504 ¢ ' 3 . 6 . 91 Official Journal of the European Communities No L 139/ 13 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \  100 kg ­ 0406 90 85 04-16 7279 l 4,559 0406 90 89 04-15 7253 l -  04-15 7254 l  04-15 7255 \ 5,096 04-15 7256 \ 5,819 04-15 7257 \ 3,504 .\ 04-15 7258 \ 4,559 0406 90 91 04-8 7226 \  ¢ 04-8 7231 1,593 \ 04-8 7232 II 2,316 0406 90 93 04-8 7226 II   04-8 7231 1,593 04-8 7232 li 2,316 0406 90 97 04-8 7226   04-8 7228 5,819 04-8 7230 4,559 04-8 7232 2,316 0406 90 99 04-8 7226  04-8 7228 \ 5,819 04-8 7230 l 4,559 04-8 7232 l 2,316 2309 10 15 23-14 7553 l 0,494 23-14 7554 l 0,989 23-14 7555 l 1,483 23-14 7556 \ 1,854 23-14 7557 \ 2,077 23-14 7558 II 2,225 23-14 7559 II 0,077 23-14 7569 II 0,155 23-14 7573 II 0,232 23-14 7574 II 0,290 23-14 7577 II 0,325 23-14 7578 II 0,348 \ 23-14 7579 0,820 23-14 7580 I 1,639 23-14 7581 IlI 2,459 23-14 7582 Il 3,074 23-14 7583 3,443 23-14 7584 Il 3,689 23-14 7885 II  l 2309 10 19 23-14 7553 I 0,494 23-14 7554 II 0,989 23-14 7555 I 1,483 23-14 7556 III 1,854 23-14 7557 \ 2,077 No L 139/ 14 Official Journal of the European Communities 3 . 6. 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I || II I - 100 kg I I 2309 10 19 23-14 7558 li 2,225 23-14 7559 II 0,077 23-14 7569 II 0,155 23-14 7573 0,232 23-14 7574 Il 0,290 23-14 7577 0,325 23-14 7578 Il 0,348 23-14 7579 0,820 l 23-14 7580 Il 1,639 23-14 7581 II 2,459 \ 23-14 7582 3,074 \ 23-14 7583 Il 3,443 \ 23-14 7584 3,689 \ l 23-14 7885 __ 2309 10 39 23-14 7553 II 0,494 23-14 7554 0,989 23-14 7555 1,483 23-14 7556 II 1,854 23-14 7557 I 2,077 \ 23-14 7558 2,225 23-14 7559 0,077 23-14 7569 I 0,155 23-14 7573 0,232 l 23-14 7574 \ 0,290 \ 23-14 7577 0,325 23-14 7578 0,348 23-14 7579 \ 0,820 23-14 7580 1,639 23-14 7581 2,459 23-14 7582 I 3,074 23-14 7583 II \ ¢ 3,443 \ 23-14 7584 \ 3,689 23-14 7885 \ \  2309 10 59 23-14 7553 I 0,494 23-14 7554 I 0,989 23-14 7555 \ \ 1,483 23-14 7556 \ 1,854 23-14 7557 \ 2,077 \ 23-14 7558 I 2,225 \ 23-14 7559 \ 0,077 23-14 7569 I 0,155 23-14 7573 l \ 0,232 23-14 7574 l 0,290 23-14 7577 I 0,325 &gt; 23-14 7578 \ 0,348 3 . 6. 91 Official Journal of the European Communities No L 139/ 15 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I \ I - 100 kg 2309 10 59 23-14 7579 l 0,820 23-14 7580 \ 1,639 23-14 7581 l 2,459 23-14 7582 l 3,074 23-14 7583 \ 3,443 23-14 7584 \ 3,689 \ I 23-14 7885 . \  l 2309 10 70 23-14 7553 \ 0,494 23-14 7554 \ 0,989 23-14 7555 \ \ 1,483 23-14 7556 ' 1,854 23-14 7557 \ 2,077 \ 23-14 7558 l 2,225 'l 23-14 7559 I 0,077 I 23-14 7569 \ 0,155 I 23-14 7573 \ 0,232 23-14 7574 \ 0,290 23-14 7577 \ 0,325 23-14 7578 I 0,348 23-14 7579 Il 0,820 23-14 7580 Il \ 1,639 23-14 7581 Il 2,459 23-14 7582 Il 3,074 23-14 7583 \ 3,443 23-14 7584 Il\ 3,689 \ 23-14 7885 Il  2309 90 35 23-14 7553 Il 0,494 23-14 7554 Il 0,989 23-14 7555 Il 1,483 23-14 7556 Il\ 1,854 23-14 7557 2,077 23-14 7558 2,225 23-14 7559 Il 0,077 \ 23-14 7569 Il 0,155 23-14 7573 IlI 0,232 23-14 7574 0,290 23-14 7577 0,325 \ 23-14 7578 II 0,348 23-14 7579 II 0,820 23-14 7580 II 1,639 23-14 7581 \ 2,459 .I 23-14 7582 Il 3,074 23-14 7583 Il 3,443 23-14 , 7584 3,689 23-14 7885 Il\  I No L 139/ 16 Official Journal of the European Communities 3 . 6 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - 2309 90 39 23-14 7553 \ 0,494 23-14 7554 0,989 23-14 7555 I 1,483 23-14 7556 \ I 1,854 23-14 7557 2,077 23-14 7558 || 2,225 23-14 7559 II 0,077 23-14 7569 II 0,155 23-14 7573 ll 0,232 23-14 7574 Il 0,290 23-14 7577 II 0,325 23-14 7578 II 0,348 23-14 7579 || 0,820 23-14 7580 ll 1,639 23-14 7581 Il 2,459 23-14 7582 II 3,074 23-14 7583 3,443 23-14 7584 l 3,689 23-14 7885 l  2309 90 49 23-14 7553 \ 0,494 23-14 7554 \ 0,989 23-14 7555 \ 1,483 23-14 7556 \ 1,854 23-14 7557 2,077 23-14 7558 l 2,225 \ 23-14 7559 \ 0,077 23-14 7569 \ 0,155 \ 23-14 7573 . l 0,232 23-14 7574 0,290 23-14 7577 ' 0,325 23-14 7578 0,348 23-14 7579 0,820 23-14 7580 1,639 23-14 7581 2,459 23-14 7582 3,074 23-14 7583 3,443 23-14 7584 3,689 23-14 7885 .  2309 90 59 23-14 7553 0,494 23-14 7554 0,989 23-14 7555 1,483 23-14 7556 1,854 23-14 7557 2,077 23-14 7558 \ 2,225 23-14 7559 0,077 3 . 6 . 91 Official Journal of the European Communities No L 139/17 l Positive \ I Negative CN code Table Additionalcode Notes Germany DM Nether- i lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit . France FF Greece Dr Ireland £ Irl 2309 90 59 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 , 7578 7579 7580 7581 7582 7583 7584 7885  100 kg - 0,155 0,232 0,290 0,325 0,348 0,820 1,639 2,459 3,074 3,443 3,689 0,494 0,989 1,483 1,854 2,077 2,225 0,077 0,155 0,232 0,290 0,325 0,348 0;820 1,639 2,459 3,074 3,443 3,689 \ a b  % milk fat/100 kg product  0,076 0,083 c  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,035 d  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  0,041" No L 139/ 18 Official Journal of the European Communities 3 . 6. 91 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ . lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  e 0,003  % sucrose/ 100 kg product  f Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added , and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 3 . 6. 91 Official Journal of the European Communities No L 139/ 19 PART 7 SECTOR SUGAR Monetary compensatory amounts 1 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain ' Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 o 0 C) O 0 0 0 0 0 (') (!) 0 (') 0 o (J) C) 0 ' '  100 kg   100 kg of dry matter   % sucrose content and 100 kg net ­  100 kg of dry matter  ,  % sucrose content and 100 kg net ­  100 kg of dry matter   % sucrose content and 100 kg net - No L 139/20 Official Journal of the European Communities 3 . 6 . 91 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (J) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3. 1970, p. 1 ) in the case of exports . / 3 . 6 . 91 Official Journal of the European Communities No L 139/21 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts ||\ Positive I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 * * * a ­ * # 7632 $ 7632 « ¢ *  * * * * 7832 II l  100 kg - , 3,689 4,109 5,808 3,689 4,109 5,808 II I I I No L 139/22 Official Journal of the European Communities 3 . 6. 91 Positive I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 190*5 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 I 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 * * 7632 * * * * 7633 7634 * * * # 6585 7585 6586 7586 7001 7002 7003 7004 ' - 100 kg ­ ¢ 3 . 6 . 91 Official Journal of the European Communities No L 139/23 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl li I  100 kg  I 2106 90 99 21-1 7635 II  21-1 7636 IIl  21-1 7637 li  21-1 7642 II  2905 44 11 II II  . ¢ 2905 44 19 IIIII  2905 44 91 IIliII  2905 44 99 IIIIII  3505 10 10 \\II  3505 10 90 IlIILI  3823 60 11 Il  3823 60 19. IIII  ' 3823 60 91 li  3823 60 99 Il Il   II 7001 Il .   II 7002 Il   Il 7003 II   Il 7004   Il 7005   7006   Il 7007   Il 7008   II 7009   Il 7010 \   || 7011 \   . || 7012 l   \ 7013 l   7015 \   \ 7016 \   7017 \   I 7020 \   I 7021 \   I 7022 \  -  7023 \   7024 \   \ 7025 \   7026 \   I 7027 \   7028 l   \ 7029   \ 7030 \   7031 \  \  7032   7033   \ 7035  No L 139/24 Official Journal of the European Communities 3 . 6 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ I  100 kg -  II 7036 \   l 7037 \   \ 7040 l  \  7041 \   7042 \   \ 7043 \   I 7044 I   II 7045 \   || 7046 \   7047   II 7048   Il 7049 \  ¢  Il 7050 I I   II 7051 \   II 7052 I   Il 7053 \   7055 \  \  Il 7056 \   || 7057   II 7060 2,767  II 7061 2,767  II 7062 II 2,767 \  7063 \ 2,767  7064 Il 2,767  "7065 2,767  II 7066 2,767  7067 2,767  7068 Il 2,767  II 7069 Il 2,767  II 7070 IlI 2,767  II 7071 Il 2,767  II 7072 Il 2,767  Il 7073 2,767  7075 Il 2,767  II 7076 2,767  II 7077 II 2,767  7080 5,386  Il 7081 Il 5,386  7082 Il 5,386  II 7083 Il 5,386  II 7084 Il 5,386  II 7085 Il 5,386 \  Il 7086 Il 5,386  Il 7087 Il 5,386  7088 5,386 3 . 6 . 91 Official Journal of the European Communities No L 139/25 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I ||Il  100 kg - I  7090 Il 5,386  II 7091 || 5,386  II 7092 II 5,386  \\ 7095 \\\ 5,386  II 7096 II 5,386  7100 0   7101 0   7102 C)   7103 0   \\ 7104 0   || 7105 C)   7106 0   ' II 7107 o   Il 7108 o   I 7109 C)   7110 o 7111 0)   7112 0  l  || 7113 o   || 7115 o   7116 o   \ 7117 o   7120 0   Il 7121 C)   || 7122 0   II 7123 o   7124 0)   7125 0   7126 o   7127 o   7128 o  7129 0   7130 0   I 7131 0   7132 0)  1  7133 O   \ 7135 o   7136   7137 C) 1  \  7140 0   7141 (!)   7142 0   7143 C)   I 7144 C)   7145 o   No L 139/26 Official Journal of the European Communities 3 . 6 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \ I - 100 kg ­  \ 7146 C) I   l 7147 0 I   l 7148 0)   7149 (')   \ 7150 0   I 7151 C)   I 7152 o   \ 7153 C)  \  \ 7155 o   7156 O   I 7157 ( l)   I 7160 (') 2,955  I 7161 0 2,955  7162 (') 2,955  l 7163 o 2,955  \ 7164 0) 2,955  \ 7165 o 2,955 \  I 7166 (') 2,955  I 7167 C) 2,955  I 7168 C) 2,955  I 7169 0 2,955  I 7170 2,955  7171 o 2,955  7172 n 2,955  I 7173 0 2,955  7175 0 2,955  \ 7176 0 2,955  I 7177 C) 2,955  I 7180 0 5,574  \ 7181 C) 5,574  7182 0 5,574  II 7183 0 5,574  II 7185 0 I \ 5,574  II 7186 0 5,574  \ 7187 0 5,574  I 7188 o 5,574  I 7190 0 \ 5,574  7191 0 5,574  7192 n \ 5,574  7195 C) I ' 5,574  II 7196 0 5,574  II 7200 O   II 7201 C)   II 7202 0   7203 C)  3 / 6 . 91 Official Journal of the European Communities No L 139/27 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I II »  100 kg - -  Il 7204 0   7205 o   I 7206 ­ C&gt;   Il 7207 o   7208 0 l   II 7209 o   II 7210 o -   II 7211 o   7212 o   Il 7213 0   || 7215 0 \  -  7216 0)   7217 o   7220 C)   Il 7221 0   Il 7260 C) 2,995 .  l 7261 C) 2,995  \ 7262 0 2,995  7263 o 2,995  Il 7264 o 2,995 ,  7265 c&gt; 2,995  l 7266 0 2,995  \ 7267 0 2,995  I 7268 0 2,995  l 7269 o 2,995  \ 7270 o 2,995  II 7271 0 2,995  II 7272 /1\ 2,995  7273 0 2,995  I 7275 0 2,995  \ 7276 (') 2,995  l 7300 0   7301 C)  ¢  I 7302 o I   l 7303 O   l 7304 o   I 7305 O   l 7306 C)   \ 7307 C)   7308 C)   7309 0 I   \ 7310 C) ¢   I 7311 C)   I 7312 C)   \ 7313 C)  Official Journal of the European Communities 3 . 6 . 91No L 139/28 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ I  100 kg -  7315 0   7316 C)   I 7317 C)   \ 7320 (')   \ 7321 0   \ 7360 3,245  I 7361 0 3,245  7362 0 3,245 \  I 7363 0 3,245   \ 7364 o 3,245  7365 O 3,245  7366 0) 3,245  7367 o 3,245  7368 o 3,245  7369 3,245  \ 7370 0 3,245  \ 7371 o 3,245  \ 7372 C) 3,245  II 7373 0 3,245  || 7375 0 3,245  II 7376 o 3,245 .I  || 7378 0 3,245  li 7400 0 '   7401 o   7402 C)   Il 7403 o   II 7404 0   7405 0 \   II 7406 0   II 7407 C)   II 7408 C)   Il 7409 (')   Il 7410 0   Il 7411 C) I   II 7412 (') \   II 7413 C)  \  II 7415 0   II 7416 C)   7417 (')   II 7420 0   || 7421 o   II 7460 ( l) l 3,459  || 7461 (l) 3,459  Il 7462 0 3,459  li 7463 0 3,459 3 . 6. 91 Official Journal of the European Communities No L 139/29 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain . Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Il  100 kg - I  Il 7464 0 3,459 ¢ &gt;  Il 7465 o 3,459  II 7466 0 3,459  7467 C) 3,459 \  7468 C) \ « 3,459  \ 7470 0 3,459  7471 C) 3,459  . 7472 o 3,459  \ 7475 o 3,459  ' 7476 0 3,459 \  l 7500 0 2,426  \ 7501 C) \ 2,426  I 7502 0) 2,426 \  7503 C) 2,426  \ 7504 0 2,426  I 7505 C) ' 2,426  II 7506 n 2,426  7507 O 2,426 \  \ 7508 o 2,426 ¢  II 7509 2,426  7510 o 2,426  I 7511 C) 2,426  7512 n 2,426  Il 7513 0 2,426  ' II 7515 o 2,426  \ 7516 0 2,426  I 7517 C) 2,426  I 7520 C) 2,426  l 7521 o 2,426  \ 7560 C) 3,651 \  I 7561 o 3,798  l 7562 C) 3,651  I 7563 * C) 3,651  7564 C) 3,651  7565 C) 3,651  \ 7566 C) 3,651  7567 C) ¢ 3,651  \ 7568 0 3,651 -  \ 7570 C) I 3,651  I 7571 0 3,651  \ 7572 0 3,651  7575 (') 3,651  \ 7576 C) 3,651 \  7600 C) 3,661  7601 0 3,661 3 . 6. 91No L 139/30 Official Journal of the European Communities CN code Table Additionalcode Notes Positive / Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem- * bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \ , \ I  100 kg -  I 7602 o 3,661  ' 7603 C) 3,661  7604 C) 3,661  7605 0 3,661  I 7606 C) 3,661  I 7607 a 3,661  \ 7608 0 ' 3,661  \ 7609 0 3,661  7610 o 3,661  \ 7611 0 3,661  II 7612 (1 ) ; 3,661  7613 o 3,661  || 7615 0 3,661  II 7616 0 3,661  7620 o 3,661  7700 0 4,220  l 7701 0) 4,220  7702 0 4,220  \ 7703 o 4,220  II 7705 o 4,220  II 7706 0 4,220   7707 o 4,220  II 7708 0 4,220  II 7710 C) 4,220  \ 7711 o 4,220  II 7712 0 4,220  II 7715 o 4,220  li 7716 (l) 4,220  II 7720 0 3,946  || 7721 C) 3,946  II 7722 o 3,946  li 7723 o \ 3,946  li 7725 o 3,946  II 7726 0 3,946  II 7727 0 3,946  7728 o 3,946  \\ 7730 0 3,946  II 7731 0 3,946  Il 7732 C) 3,946  II 7735 C) 3,946  II 7736 0 3,946 ¦  li 7740 /t\ 5,073  II 7741 0 5,073  II 7742 0 I 5,073  || 7745 0 5,073 3 . 6 . 91 Official Journal of the European Communities No L 139/31 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit* France FF Greece Dr Ireland £ Irl \ II  100 kg - I  Il 7746 o 5,073  \ 7747 o 5,073  II 7750 o 5,073  II 7751 0) 5,073  ¢ II 7758 Il  \  7759 \1\   Il 7760 C) ' 6,200  Il 7761 (') 6,200  7762 0 I 6,200  Il 7765 0 6,200  7766 C) 6,200  II 7768   7769 Il    7770 C) l . 6,200  7771 0) 6,200 l  7778 \   7779 \ .   I 7780 o. 7,328  I 7781 o 7,328  I 7785 0) 7,328  7786 0) 7,328  7788 2,767  Il 7789 l 2,767  II 7798 0 I __  \ 7799 C)   7800 7,673 .  7801 \ 7,673  II 7802 II 7,673  I 7805 I 7,673  7806 7,673  7807 \ 7,673  7808 C)   I 7809 0   7810 l 7,673  7811 \ 7,673 \  I 7818 C)   7819 0   7820 o 7,861  I 7821 0 7,861  7822 o 7,861  I 7825 O 7,861  7826 o 7,861  7827 C) 7,861  \ 7828 O 2,955  7829 o 2,955 No L 139/32 Official Journal of the European Communities 3 . 6 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ I I I  100 kg ­  ' 7830 0) 7,861  7831 0 7,861  \ 7838 0 2,995  II 7840 0   II 7841 o  ,  || 7842 0 I   || 7843 o   II 7844 C)   || 7845 0   7846 C)   II 7847 C)   \ 7848 (')   II 7849 o   II 7850 0   Il 7851 C)   || 7852 0   Il 7853 C)   || 7855 0   II 7856 0  '  II 7857 (')   Il 7858 o , ¢  .  Il 7859 o   Il 7860 0   || 7861 (')   II 7862 0)   II 7863 \   li 7864 C)   Il 7865 0)   || 7866 O I   Il 7867 C)   7868 0   7869 C)   II 7870 C)   II 7871 C)   II 7872 0   II 7873 o   II 7875 C)   Il 7876 C) I   II 7877 C)   II 7878 0   7879 C)   7900 C)   7901 C)   7902 C)   II 7903 C)  3 . 6 . 91 Official Journal of the European Communities No L 139/33 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \ \\  100 kg I  7904 0   II 7905 0)   II 7906 0)   7907 0   7908 o .   II 7909 o \  7910 7911 0 C)   7912 o \   Il 7913 O   II 7915 o   II 7916 0  7917 0 \   || 7918 0   7919 o   II 7940 0)   7941 (')   || 7942 0   7943 o   II 7944 o   \ 7945 0   II 7946   7947 0)   Il 7948 C)   \ 7949 o   || 7950 C)   II 7951 C)  \  Il 7952 0)   \ 7953 0   7955 0)   7956 0   Il 7957 0   I 7958 0   ¢ \ 7959 0   7960 7961 C) 0  I  7962 C)   I 7963 0  \  I 7964 0   I 7965 0)   \ 7966 0   I 7967 o  \  7968 7969 C) 0   I 7970 o  No L 139/34 Official Journal of the European Communities 3. 6 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta ' Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I \ - 100 kg ­  7971 0   7972 .0   \ 7973 0) &gt;   I 7975 o   7976 0   7977 C)   7978 C)   7979 C)   \ 7980 0 2,818  I 7981 0 2,818  7982 0 2,818  7983 0 2,818  II 7984 C) 2,818  7985 o 2,818  7986 C) 2,818  \\ 7987 o \ 2,818  7988 o 2,818  II 7990 O 2,818  7991 C) &gt; 2,818  7992 C) 2,818  7995 C) 2,818  7996 O 2,818 I IIi li Amounts to be deducted __ 51xx I 0,096  Il 52xx II 0,203  II 53xx IlI 0,325  II 54xx 0,449  55xx 0,64i  56xx Il 0,929  57Ox 1,442  II 57 lx II 1,442  II 572x Il 2,018  573x 2,018  II 574x 2,595  5750 Il 2,595  II 5751 Il 2,595  II 5760 Il 3,172  li 5761 li 3,172  II 5762 Il 3,172  II 5765 Il 3,172  5766 3,172  Il 5770 3,172  5771 3,172 3 . 6 . 91 Official Journal of the European Communities No L 139/35 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \  100 kg - I  \ 5780 II 3,748  5781 3,748  5785 II 3,748  Il 5786 l 3,748  579x II 0,096  \\ 5808 l 0,096  \\ 5809 0,096  5818 0,096  li 5819 0,096  II 582x Il 0,096  5830 0,096  II 5831 II 0,096  Il 5838 \ 0,203  584x \ 0,203  585x l 0,203  586x \ 0,325  587x 0,325  590x \ 0,449  591x l 0,449  594x \ 0,641  I 595x \ 0,641  596x l 0,929  597x \ 0,929  I 598x \ 1,442  599x l 1,442 Amounts to be deducted 61xx 62xx 63xx 64xx 65xx 66xx 670x 67 lx 672x 673x 674x 6750 6751 6760 6761 6762 6765 0,083 0,176 0,282 0,390 0,556 0,806 1,251 1,251 1,752 1.752 2,253 2,253 2,253 2.753 2,753 2,753 2,753 No L 139/36 Official Journal of the European Communities 3 . 6 . 91 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ , Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I \ - 100 kg ­  II 6766 \ 2,753  6770 \ 2,753  6771 I I 2,753  6780 I 3,254  6781 I 3,254  6785 I I 3,254  6786 I 3,254  679x I 0,083  6808 I 0,083  6809 I 0,083  6818 I 0,083  II 6819 I 0,083  682x \ 0,083  6830 I 0,083  II 6831 I 0,083  II 6838 I 0,176  II 684x I 0,176  II 685x I 0,176  II 686x I 0,282  II 687x I 0,282  || 690x I 0,390  Il 691x I 0,390  II 694x \ 0,556  Il 695x I 0,556  \ 696x \ 0,806  697x I 0,806  698x \ 1,251  699x \ 1,251 \ 3 . 6 . 91 Official Journal of the European Communities No L 139/37 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 122, 14 . 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose , any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that or galactose is deducted from the, total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,245 0,951  Milk and milk products   1,033     1,245  0,957   Pigmeat        1,032     Sugar        1,104  0,965   Cereals        1,104  0,960   Eggs and poultry and albumins         1,164  0,990   Wine  IlllllI   1,069 \    Processed products (Regulation llIlIlIII \ IlIl (EEC) No 3033/80): lll IlIll l IlIll \  to be applied to charges   1,033     1,245  0,957   to be applied to refunds : \ I \ I \ \ \ l  cereals        1,104  0,960   milk   1,033     1,245  0,957  .  sugar        1,104  0,965   Jams and marmalades \ \ .! l l \ \ (Regulation (EEC) No 426/86) -I -l -I -I -I -l -I -I -l  Olive oil sector        1,011   